Citation Nr: 0207857	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  96-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to residuals of shell 
fragment wounds of both lower extremities.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, status-post carpal tunnel release, to 
include as secondary to residuals of shell fragment wounds of 
both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1988.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which denied the benefits sought on 
appeal.

The Board notes that a number of additional claims have been 
resolved during this appeal, to including the granting of 
service connection for several disabilities and a grant of a 
total (100 percent) compensation rating based on individual 
unemployability, effective from October 1997. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral carpal 
tunnel syndrome, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide the veteran notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has residuals of dental trauma sustained 
during active service, to include multiple fractured teeth. 

3.  There is no competent evidence that the veteran has a 
current diagnosis of a disability manifested by headaches, or 
of a nexus between any current subjective complaints of 
headaches and any incident of service.

4.  There is no competent evidence that the veteran has a 
current diagnosis of a low back disability. 


CONCLUSIONS OF LAW

1.  Service connection for residuals of dental trauma, to 
include multiple fractured teeth, is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.149, 17.161 
(1998); 38 C.F.R. §§ 3.303, 3.304, 3.381, 17.161 (2001); 66 
Fed. Reg. 45620-45632 (August 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Service connection is not warranted for headaches.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended at 38 C.F.R. § 
3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

3.  Service connection is not warranted for a claimed low 
back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In various pieces of correspondence, the veteran and his 
representative maintain that he incurred headaches and dental 
trauma as a result of a June 1987 landmine explosion during 
his active duty.  He also asserts that he has a low back 
disability, secondary to his service-connected shell fragment 
wounds of both lower extremities. 

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection and secondary service connection by a copy of the 
November 1995 rating decision on appeal and the February 1996 
statement of the case.  Correspondence to the veteran dated 
in November 2001, and a January 2001 supplemental statement 
of the case, provided the veteran notice of the VCAA and 
explained how it applied to the specific facts of his case.  
The November 2001 correspondence requested that he provide 
information and completed release forms so VA could obtain 
additional medical records.  

Service medical records, service personnel records and the 
veteran's post-service VA treatment records have been 
obtained and associated with the veteran's claims file.  VA 
has conducted medical examinations in connection with the 
veteran's claim.  The veteran has not indicated any private 
post-service medical treatment.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has obtained all pertinent 
records regarding the issues on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate the veteran's claims.  There is no indication of 
existing evidence that could substantiate the claims that the 
RO has not obtained.  The veteran has been provided a VA 
examination, which supports his contended causal link between 
his residuals of dental trauma and service but failed to 
diagnose a low back disability or a headache disorder.  (As 
noted in the Introduction above, the issue of service 
connection for bilateral carpal tunnel syndrome does require 
additional development, to include an examination with a 
nexus opinion.)  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate the claim.  Accordingly, the Board 
finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided).

The veteran's service medical records show that he sustained 
multiple injuries in an accidental landmine explosion in June 
1987, to include shell fragment wounds of the legs, abdomen 
and chest, a right eye corneal contusion, total tympanic 
membrane perforations, and multiple small abrasions on the 
face and extremities.  An air evacuation report dated in June 
1987 provides that a HEENT examination found injuries of the 
right eye and bilateral tympanic membranes, TMJ dysfunction, 
with no palpable facial fractures.  Neurologically, the 
veteran's cranial nerves, and motor and sensory functions 
were intact.  The service medical and dental records negative 
for any abnormal findings relating to carpal tunnel syndrome, 
dental trauma, or headaches. 

Regarding post-service medical records, the veteran's claims 
file contains VA outpatient treatment records for a variety 
of conditions, and records of VA examinations, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).  

The report of a January 1989 VA examination provides that the 
veteran complained of frequent headaches that caused him to 
lose sleep, along with a stiff neck and back muscles.  The 
veteran also complained of pain and muscle spasm in the low 
back region.  Examination of the veteran's head, face and 
neck, and nose, sinuses, mouth and throat found multiple old 
shrapnel wounds of the upper and lower lips, swelling of the 
neck and a pieces of shrapnel over the trachea.  It was noted 
that the veteran had undergone dental work and nose surgery, 
secondary to the land mine injuries.  Examination of the 
musculoskeletal system showed that he could bend over to 90 
degrees with pain in both legs.  The final diagnoses were 
multiple shrapnel wounds to the head, eyes, ears, throat, 
nose, legs, chest, abdomen, groin, legs, back and hips 
secondary to exposure to an exploding bomb with multiple 
surgeries generalized; and bilateral hearing loss, status 
post surgery.  

The report of a March 1989 VA examination include a notation 
that a radiographic examination of the veteran's lumbosacral 
spine, cervical spine and pelvis revealed no evidence of bone 
or joint abnormality.  On orthopedic examination, the veteran 
complained of pain when picking up anything over 50 pounds, 
especially if bending.  It was noted that he did not wear a 
back corset.  On physical examination, the veteran's lumbar 
curve appeared to be normal.  There was minimal muscle spasm 
and tenderness of the low back.  Lateral bending bilaterally 
was limited to 15 percent of normal without pain, fingertips 
touched the floor on forward bending, and hyperextension was 
normal.  Trendelenburg's sign was negative.  The pertinent 
final diagnosis was x-rays of sacroiliac joints, lumbar spine 
and cervical spine appeared to be normal.  

The report of an April 1995 VA peripheral nerves examination 
indicates that the veteran denied any neck and back pain.  
Following the clinical evaluation, the diagnoses did not 
include a low back disorder.

The report of a January 1998 VA general medical examination 
provides that the veteran complained of weakness of the lower 
extremities due to shrapnel wounds, which he claimed had 
resulted in problems with his knees, left hip and lower back.  
It was also noted that the veteran felt that he had injured 
his teeth in the explosion.  He reported that his private 
dentist had informed him that he had multiple fractured teeth 
and needed extensive dental work to clear up that problem.  
On physical examination, the veteran's head had multiple 
scars, but none were deforming and he was normacephalic.  
Additional findings included fractured and carious teeth with  
no pyorrhea; the examiner noted that it appeared the veteran 
was taking good care of his teeth but there seemed to be 
multiple dental problems and fractured teeth.  The pertinent 
diagnoses were multiple dental problems secondary to 
devitalized and fractured teeth, due to the initial trauma; 
and multiple small superficial shrapnel injuries of the face 
and the legs, that did not appear to have significance at 
this time and were not causing deformity or pain.  A 
diagnosis of a low back disorder was not recorded.




Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.  In addition, a veteran with 
active service may be granted secondary service connection 
for disease or disability proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.310.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
of Appeals for Veterans Claims (Court) held that when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

Based on a thorough review of the evidence of record the 
Board finds that the evidence supports the claim for service 
connection for residuals of dental trauma, to include 
multiple fractured teeth, but the preponderance of the 
evidence is against entitlement to service connection for 
headaches and a low back disability, to include as secondary 
to service-connected shell fragment wounds of the lower 
extremities.

Dental Trauma

VA laws applicable to service connection for dental disorders 
have been revised.  These changes became effective June 8, 
1999.  64 Fed. Reg. 30392 (June 8, 1999).  

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (deleted as of June 8, 
1999).

Disease or injury of individual teeth and investing tissues 
were service connected when shown by the evidence to have 
been incurred in or aggravated by service and, as to each 
noncompensable service-connected dental condition, a 
determination was to be made as to whether it was due to a 
combat wound or other service trauma.  38 U.S.C.A. § 1712 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.381 (effective prior 
to June 8, 1999).

The determination of a dental disorder due to in-service 
trauma is significant in that VA dental care may be 
authorized for any indicated treatment reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (2000).  For 
the purposes of determining eligibility for dental care under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97.

Under the amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.381 (2001).  Teeth noted as normal at entry will 
be service-connected if they were filled or extracted after 
180 days or more of active service.  Third molars will not be 
considered service connected for treatment purposes unless 
disease or pathology of the tooth developed after 180 days or 
more of active service or was due to combat or in-service 
trauma.  Id.

VA outpatient dental treatment based on tooth extraction 
during active service is subject to eligibility determination 
under the provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  Class II dental treatment is provided for 
noncompensable service-connected dental conditions, but 
restrictions include one-time treatment and timely 
application after service. Class II(a) dental treatment is 
provided, without restrictions as to the number of treatment 
episodes or timely application, for a service-connected 
noncompensable dental condition due to a combat wound or 
other service trauma.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, regulations cannot be applied prior to their 
effective date.  See VAOGCPREC 3-2000.

While the RO did not consider the change in regulation, the 
Board concludes that this is not prejudicial as the change in 
regulation has no effect on the outcome of the veteran's 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Moreover, given the favorable Board decision on this issue, 
there is no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Although the veteran did incur some injuries to the right 
eye, ears, and lacerations of the face during the June 1987 
explosion, his service medical records, including dental 
records, are negative for any complaints or objective 
abnormal findings relating to dental trauma.  However, a 
January 1998 VA examination resulted in a diagnosis of 
multiple dental problems, secondary to devitalized and 
fractured teeth, and the examiner indicated that such was due 
to in-service injuries.  While the examiner did not indicate 
that the veteran's service medical and dental records were 
reviewed, given the apparent intensity of the explosion that 
resulted in the multiple injuries that the veteran sustained, 
to include facial trauma, it is the Board's judgment that the 
evidence is at least in equipoise as to whether the veteran's 
residuals of dental trauma, to include fractured teeth, are 
due to the in-service trauma.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that service connection 
for residuals of dental trauma, to include fractured teeth is 
warranted.

Headaches

Although the veteran did incur some injuries to the right 
eye, ears, and lacerations of the face during the explosion, 
his service medical records are negative for any complaints, 
findings, symptoms, or diagnoses relating to headaches.  
Post-service VA examination records show that he complained 
of headaches in January 1989.  However, following a physical 
examination at that time, there was no diagnosis of headaches 
or a disability manifested by headaches recorded.  The 
January 1998 VA examination report is negative for complaints 
or a diagnosis pertaining to headaches. 

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no claim of or proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even assuming that the veteran does have current headaches, 
the Board notes that there is no competent medical evidence 
in the record relating this subjective finding to active 
service, to include the June 1987 explosion.

The Board acknowledges the veteran's beliefs that he 
currently suffers from headaches as a result of the in-
service explosion.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone, supra.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis or an 
attribution of medical causation or etiology.  Espiritu, 
supra.  Thus, his assertion that his subjective headaches 
represent a medical diagnosis is of no probative value.  
Similarly, he is not competent to render an opinion on the 
etiology of his subjective complaints of headaches.  Simply 
put, there is no competent evidence of a current diagnosis of 
headaches or of a nexus between subjective complaints of 
headaches and in-service trauma.  

Low Back Disability 

The record demonstrates that the veteran incurred injuries to 
the lower extremities during the in-service explosion, and 
has been service-connected for bilateral residual scars, 
multiple shell fragment wounds leg and thigh, as well as 
osteoarthritis of the left hip and instability of the right 
knee.  However, post-service VA examination records conducted 
in January 1989, April 1995, and January 1998 are negative 
for a diagnosis of a low back disability.  In April 1995, the 
veteran specifically denied back pain and, while the 1989 
examination noted some pain, minor muscle spasm and 
tenderness of the low back region, albeit without a diagnosis 
of a low back disability, the latter two examinations 
essentially ruled out any abnormal objective low back 
findings.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no claim of or proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer, supra.

The Board acknowledges the veteran's beliefs that he 
currently suffers from a low back disability, as a result of 
his service-connected shell fragment wounds of the lower 
extremities.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone, supra.  However, as noted 
above, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis or 
an attribution of medical causation or etiology.  Espiritu, 
supra.   Thus, his assertion that his subjective complaint of 
low back represents a medical diagnosis is of no probative 
value.  Similarly, he is not competent to render an opinion 
on the etiology of his subjective complaints of low back 
pain.  Simply put, there is no competent evidence of a 
current diagnosis of a low back disability or of a nexus 
between subjective complaints of low back pain and injuries 
sustained during service.  

It is pertinent to note that the 1998 VA examination was 
general medical in nature; it included an evaluation of the 
veteran's spine and lower extremities.  That examination 
failed to result in a diagnosis of a low back disability.  In 
the absence of medical evidence of a current low back 
disability, it follows that service connection on a direct 
incurrence or secondary basis is not warranted.  .

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for headaches and a low back disability, 
to include as secondary to service-connected residuals of 
shell fragment wounds of the lower extremities.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


                                                                 
ORDER

Entitlement to service connection for residuals of dental 
trauma, to include multiple fractured teeth, is granted.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of 
shell fragment wounds of both lower extremities, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

